Citation Nr: 0008129	
Decision Date: 03/27/00    Archive Date: 03/29/00

DOCKET NO.  98-01 307	)	DATE
	)
	)

On appeal from a rating decision entered by the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a disability manifested 
by tremors, to include Parkinson's Disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1955 to July 
1958 and from September 1958 to September 1961. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.


FINDING OF FACT


The claim of entitlement to service connection for a 
disability manifested by tremors, claimed as Parkinson's 
Disease, is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
disability manifested by tremors, claimed as Parkinson's 
Disease, is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records are silent with respect to any 
subjective complaints or objective findings of tremors and/or 
Parkinson's Disease.  

Numerous VA and private medical reports, dating from 1975 to 
1996, reflect that the first complaints of any tremors (or 
shakes) was in 1975, when the veteran was hospitalized by VA.  
At that time, it was reported that the veteran had tremors 
associated with alcohol abuse.  Impressions of chronic 
alcohol abuse, acute alcohol intoxication and a history of 
seizures and delirium tremens were entered.  An August 1995 
VA neurology report reflects that the veteran had long 
standing postural tremors which increased with stress at 
work.  It was indicated by the examining physician that the 
veteran's sister and mother had a history of the "shakes."  
An assessment of an essential tremor was entered.  In 
September 1995, the veteran's disorder was noted to be 
familial in nature as his son was similarly affected.

During an April 1998 hearing at the RO in Nashville, 
Tennessee, the veteran testified that he first experienced 
tremors in 1958 when he went to the dentist to have his teeth 
pulled at Allison Air Force Base in Alaska.  He related that 
the tremors began prior to his alcohol abuse.  The veteran 
indicated that a physician at the VA Medical Center in 
Nashville, Tennessee had told him that he probably had 
Parkinson's Disease.  

In statements, submitted by the veteran's friends and family, 
dated in April 1998, it was indicated that after the 
appellant had returned home from the service in 1958, he had 
problems with shakiness and nervousness.  

An August 1999 VA medical report reflects that the veteran 
was seen in the VA neurology clinic for a follow up visit for 
peripheral neuropathy.  It was noted by the examining 
physician that the veteran had a long standing history of 
tremors, and that they had increased in 1995 when the 
appellant retired.  An assessment of severe essential tremor-
refractory to medical treatment was entered.   

In an August 1999 report, submitted by Judy F. Richey, M.D., 
it was noted that the veteran had severe and continuous 
tremors which involved the head, neck, both arms, hands and 
fingers.  Dr. Richey indicated that the veteran had been 
evaluated by a neurologist who felt that the appellant had 
peripheral neuropathy.  It was noted that the veteran had a 
history of alcohol usage until 1974, but that he had been 
alcohol-free since that time. 

During a January 2000 hearing held at the RO in Nashville, 
Tennessee before the undersigned Board member, the veteran 
testified that he first developed tremors while having his 
teeth pulled during service in 1957.  He reported that he did 
not drink until his second period of enlistment, and that he 
drank in order to stop the tremors.  The appellant indicated 
that he had sought treatment for his tremors from the VA 
Medical Center in Nashville, Tennessee, but that no physician 
had linked his tremors to his periods of military service.  
He related that a Dr. Warren had diagnosed him with 
Parkinson's Disease.  

Analysis

The veteran is seeking service connection for a disorder 
manifested by tremors, to include Parkinson's Disease.  The 
legal question to be answered initially is whether the 
veteran has presented evidence of a well-grounded claim; that 
is, a claim that is plausible.  If he has not presented a 
well-grounded claim, his appeal must fail with respect to 
this claim and there is no duty to assist him further in the 
development of this claim.  38 U.S.C.A. § 5107(a).  As will 
be explained below, the Board finds that this claim is not 
well grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  However, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

The veteran's service medical records show no indication of, 
any treatment for, or any diagnosis of any tremor disorder or 
Parkinson's Disease during his periods of service.  The first 
post-service indication of any tremors was during a VA 
hospitalization in 1975.  At that time, the veteran 
experienced tremors associated with alcohol abuse. While the 
record shows that the veteran currently has tremors which 
were first documented in 1975, many years after his 
separation from service, and he has submitted no medical 
evidence to relate his current condition to his military 
service.  Rather, they reflect that the veteran's tremors 
were associated with alcohol abuse.  Moreover, the records 
are silent with respect to a current diagnosis of Parkinson's 
Disease.  Therefore, in the absence of proof of any present 
disability, the veteran's claim for Parkinson's Disease is 
not valid.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

While the veteran maintains that his tremors began during 
service, he has offered no competent evidence to establish 
such a relationship, other than his own unsubstantiated 
contentions and testimony.  While the veteran, his family and 
friends are certainly capable of providing evidence of 
symptomatology, "the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge..."  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Causative factors 
of a disease amount to a medical question; only a physician's 
opinion would be competent evidence.  Gowen v. Derwinski, 3 
Vet. App. 286, 288 (1992).  

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the service 
medical records do not show the veteran had tremors or 
Parkinson's Disease during service, and as the appellant has 
submitted no competent evidence to show that any current 
tremors are in any way related to his period of service, or 
that he has a current diagnosis of Parkinson's Disease due to 
service, the Board finds that he has not met the initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is well 
grounded.  38 U.S.C.A. § 5107.  Hence, the benefit sought on 
appeal is denied.  

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disability.  Robinette v. Brown, 8 Vet. App. 69, 79 (1995).


ORDER

Service connection for a disability manifested by tremors, to 
include Parkinson's disease is denied. 



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals



 

